Simmons, J.
It having been admitted by counsel for the plaintiffs that pending the writ of error, adjustment had taken place as to all matters alleged in the bill concerning the individual and private rights of the plaintiffs, leaving in controversy only their rights as citizens of the city of Greenville, and no abuse of discretion appearing, the matters still in controversy are left to be disposed of by final decree, there being as to them no such urgency as to require interlocutory interference.

Judgment affirmed.